DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/22/2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Response to Amendment
	The amendments on 10/22/2021 have been entered.

Response to Arguments
	Applicant’s arguments on pages 6-11, filed on 10/22/2021 have been fully considered and are not persuasive.
	Applicant argue with respect to claim 1 that the cited references does not teach the newly amended limitations which is “diffract, at the first region of the second VBG, the display light 
	Examiner respectfully disagrees.
Levola teaches a waveguide display (figures 1 and 2, virtual display device 200) comprising, diffract, at the first region of the second VBG (20), the display light from the first VBG (10) into a diffracted beam that propagates in a first direction towards two or more regions of the second VBG (20) along the first direction (paragraph [0061] shown in figure 3a, the in-coupled beam B1 impinges on the crossed grating 20 at least at locations EC1, EC2.  The in-coupled beam B1 may be split into sub-beams             
                
                    
                        S
                    
                    
                        00
                    
                
            
        ,             
                
                    
                        S
                    
                    
                        10
                    
                
            
        , and             
                
                    
                        S
                    
                    
                        01
                    
                
            
         at a location EC1 of a first interaction between the beam B1 and the crossed grating 20.  The sub-beam             
                
                    
                        S
                    
                    
                        00
                    
                
            
         propagates in the same direction as the in-coupled beam B1, and the sub-beams             
                
                    
                        S
                    
                    
                        10
                    
                
            
         and             
                
                    
                        S
                    
                    
                        01
                    
                
            
         propagate transversely.  Second interactions at the second locations EC2 may provide further sub-beams             
                
                    
                        V
                    
                    
                        01
                    
                
            
         and             
                
                    
                        U
                    
                    
                        10
                    
                
            
         which propagate in the same direction as the sub-beam             
                
                    
                        S
                    
                    
                        00
                    
                
            
         and the original in-coupled beam B1 and paragraph [0062] the symbol EC2 refers to a plurality of locations which are different from the location EC1.).  
	The rejection of claim 1 is, therefore maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 14, 15, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levola et al. US 20100321781 (hereinafter Levola).
Regarding claim 1, Levola teaches 
a waveguide display (figures 1 and 2, virtual display device 200) comprising,
a substrate transparent to visible light (substantially planar transparent substrate 7 and paragraph [0042]); and
a first volume Bragg grating (VBG) (input grating 10), a second VBG (crossed grating 20), and a third VBG (output grating 30) coupled to the substrate (7),
wherein the first VBG (10) is configured to couple display light into the substrate as guided wave towards a first region of the second VBG (20; paragraph [0044] teaches the optical engine 100 provides an input beam B0.  The input beam B0 impinging on the input grating 10 may be coupled into the substrate 7 such that a corresponding incoupled beam B1 propagates within said substrate towards the crossed grating 20.);
wherein the second VBG (20) is configured to,
diffract, at the first region of the second VBG (20), the display light from the first VBG (10) into a diffracted beam that propagates in a first direction towards two or more regions of the second VBG (20) along the first direction (paragraph [0061] shown in figure 3a, the in-coupled beam B1 impinges on the crossed grating 20 at least at locations EC1, EC2.  The in-coupled beam B1 may be split into sub-beams                         
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    10
                                
                            
                        
                    , and                         
                            
                                
                                    S
                                
                                
                                    01
                                
                            
                        
                     at a location EC1 of a first interaction between the beam B1 and the crossed grating 20.  The sub-beam                         
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                        
                     propagates in the same direction as the in-coupled beam B1, and the sub-beams                         
                            
                                
                                    S
                                
                                
                                    10
                                
                            
                        
                     and                         
                            
                                
                                    S
                                
                                
                                    01
                                
                            
                        
                     propagate transversely.  Second interactions at the second locations EC2 may provide further sub-beams                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     and                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                        
                     which propagate in the same direction                         
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                        
                     and the original in-coupled beam B1 and paragraph [0062] the symbol EC2 refers to a plurality of locations which are different from the location EC1.); and
diffract, at the two or more regions of the second VBG (20) along the first direction, the display light from the first region (10) to a second direction towards the third VBG (30; paragraphs [0048] and [0049] teaches the in-coupled beam B1 may interact two or more times with the crossed grating pattern 20.  The light beam B1 coupled into the substrate 7 by the input grating 10 impinges on the crossed grating 20 at a first location and a further locations.  Interaction at the first location may provide sub-beams which propagate transversely with respect to the in-coupled beam B.  Interaction at a second location may provide further sub-beams                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                        
                     and                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     which are shifted sideways with respect to each other and which propagate in the same direction as the in-coupled beam B1.  Thus, the sub-beams                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                        
                     and                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     may together form an enlarged beam B1 which propagates in the same direction as the original in-coupled beam B1 and the in-coupled beam B, which now comprises several sub-beams                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                        
                     and                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     is subsequently coupled out of the substrate 7 by the output grating 30 to provide an output beam B2 which is expanded in two direction SX, SZ when compared to the input beam B0.  The output beam B2 may impinge on the eye E1 of an observer; the light from input grating 10 is first diffracted in one of the two directions orthogonal to the input light and after some propagation length within crossed grating 20, the light is diffraction again towards the output grating 30); and	
	wherein the third VBG (30) is configured to couple the display light from each of the two or more regions of the second VBG (20) out of the substrate (7) at two or more regions of the                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                        
                     and                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     which are shifted sideways with respect to each other and which propagate in the same direction as the in-coupled beam B1.  Thus, the sub-beams                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                        
                     and                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     may together form an enlarged beam B1 which propagates in the same direction as the original in-coupled beam B1 and the in-coupled beam B, which now comprises several sub-beams                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                        
                     and                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     is subsequently coupled out of the substrate 7 by the output grating 30 to provide an output beam B2 which is expanded in two directions SX, SZ when compared to the input beam B0.  The output beam B2 may impinge on the eye E1 of an observer.).
Regarding claim 2, Levola teaches 
the waveguide display (figures 1 and 2, virtual display device 200) claim 1, wherein the
first VBG (10) and the third VBG (30) have a same grating vector in a plane perpendicular to a surface normal direction of the substrate (the grating lines shown in figure 1 of the input grating 10 and output grating 30 are parallel and both couple perpendicular incident/outgoing light. The gratings have the same grating vector; paragraph [0111] and [0112]).
Regarding claim 4, Levola teaches 
the waveguide display (figures 1 and 2, virtual display device 200) of claim 1, wherein each of the first VBG (10), the second VBG (20), and the third VBG (30) includes a reflective VBG or a 
Regarding claim 14, Levola teaches 
the waveguide display (figures 1 and 2, virtual display device 200) of claim 1, further comprising, a light source (micro-display 110) configured to generate the display light (110); and projector optics (imaging optics 120) configure to collimate the display light and direct the display light to the first VBG (10; paragraph [0054] teaches light rays transmitted from a point P1 of the micro-display 110 are substantially collimated by the imaging optics 120 to form parallel rays of light which constitute the beam BO provided by the optical engine 100).
Regarding claim 15, Levola teaches
	a waveguide display (figures 1 and 2, virtual display device 200) comprising,
	a substrate transparent to visible light (substantially planar transparent substrate 7; paragraph [0042]);
	a coupler (input grating 10) configured to couple display light into the substrate (7) as guided wave in the substrate (7; paragraph [0044] teaches the optical engine 100 provides an input beam B0.  The input beam B0 impinging on the input grating 10 may be coupled into the substrate 7 such that a corresponding incoupled beam B1 propagates within said substrate towards the crossed grating 20); and
	a first volume Bragg grating (VBG) (20) and a second VBG (30) coupled to the substrate (7),
	wherein the first VBG (20) is configured to,
diffract, at a first region of the first VBG (20), the display light in the substrate (7) into a diffracted beam that propagates in a first direction towards two or more regions of                         
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    10
                                
                            
                        
                    , and                         
                            
                                
                                    S
                                
                                
                                    01
                                
                            
                        
                     at a location EC1 of a first interaction between the beam B1 and the crossed grating 20.  The sub-beam                         
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                        
                     propagates in the same direction as the in-coupled beam B1, and the sub-beams                         
                            
                                
                                    S
                                
                                
                                    10
                                
                            
                        
                     and                         
                            
                                
                                    S
                                
                                
                                    01
                                
                            
                        
                     propagate transversely.  Second interactions at the second locations EC2 may provide further sub-beams                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     and                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                        
                     which propagate in the same direction as the sub-beam                         
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                        
                     and the original in-coupled beam B1 and paragraph [0062] the symbol EC2 refers to a plurality of locations which are different from the location EC1.); and
diffract, at the two or more regions of the first VBG (20) along the first direction, the display light from the first region (10) to a second direction towards the second VBG (30; paragraphs [0048] and [0049] teaches the in-coupled beam B1 may interact two or more times with the crossed grating pattern 20. The light beam B1 coupled into the substrate 7 by the input grating 10 impinges on the crossed grating 20 at a first location and a further locations. Interaction at the first location may provide sub-beams which propagate transversely with respect to the in-coupled beam B.  Interaction at a second location may provide further sub-beams                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                            ,
                        
                                             
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                             
                        
                    and                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     which are shifted sideways with respect to each other and which propagate in the same direction as the in-coupled beam B1. Thus, the sub-beams                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                            ,
                        
                                             
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                             
                        
                    and                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     may together form an enlarged beam B1 which propagates in the same direction as the original in-coupled beam B1 and the in-coupled beam B, which now comprises several sub-beams                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                            ,
                        
                                             
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                             
                        
                    and                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     is subsequently coupled out of the substrate 7 by the output grating 30 to provide an output beam B2 which is expanded in two directions SX, SZ when compared to the input beam B0. The 
	wherein the second VBG (30) is configured to couple the display light from each of the two or more regions of the first VBG (20) out of the substrate (7) at two or more regions of the second VBG (30) along the second direction (paragraphs [0048] and [0049] teaches the in-coupled beam B1 may interact two or more times with the crossed grating pattern 20. The light beam B1 coupled into the substrate 7 by the input grating 10 impinges on the crossed grating 20 at a first location and a further locations. Interaction at the first location may provide sub-beams which propagate transversely with respect to the in-coupled beam B. Interaction at a second location may provide further sub-beams                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                            ,
                        
                                             
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                             
                        
                    and                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     which are shifted sideways with respect to each other and which propagate in the same direction as the in-coupled beam B1. Thus, the sub-beams                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                            ,
                        
                                             
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                             
                        
                    and                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     may together form an enlarged beam B1 which propagates in the same direction as the original in-coupled beam B1 and the in-coupled beam B, which now comprises several sub-beams                         
                            
                                
                                    U
                                
                                
                                    10
                                
                            
                            ,
                        
                                             
                            
                                
                                    S
                                
                                
                                    00
                                
                            
                             
                        
                    and                         
                            
                                
                                    V
                                
                                
                                    01
                                
                            
                        
                     is subsequently coupled out of the substrate 7 by the output grating 30 to provide an output beam B2 which is expanded in two directions SX, SZ when compared to the input beam B0. The output beam B2 may impinge on the eye E1 of an observer.).
Regarding claim 19, Levola teaches the waveguide display (figures 1 and 2, virtual display device 200) of claim 15, wherein the coupler (30; paragraph [0049] teaches coupled out of the substrate 7 by the output grating 30 to provide an output beam) includes a diffractive coupler (paragraph [0055] teaches output grating Regarding claim 21, Levola teaches 
the waveguide display (figures 1 and 2, virtual display device 200) of claim 15, wherein each of the first VBG (20) and the second VBG (30) includes a transmissive VBG or a reflective VBG (shown in figure 1, a reflective crossed grating 20, and a transmissive output grating 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Levola et al. US 20100321781 (hereinafter Levola) as applied to claim 1 above, and further in view of Grey et al. US 20190004321 (hereinafter Grey).
Regarding claim 3, Levola teaches the waveguide display (figures 1 and 2, virtual display device 200), wherein the first VBG (input grating 10), the second VBG (crossed grating 20), and the third VBG (output grating 30) 
Levola is silent regarding being configured to diffract the display light from a same field of view range and in a same wavelength range.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Levola, to use being configured to diffract the display light from a same field of view range and in a same wavelength range as taught by Grey, for the purpose of facilitating the use of the device in a color augmented reality display (paragraph [0037]).
	
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levola et al. US 20100321781 (hereinafter Levola) as applied to claims 1 and 15 above, and further in view of Bhargava et al. US 20190187474 (hereinafter Bhargava).
Regarding claim 5, Levola teaches the invention as set forth above but is silent regarding the third VBG includes a transmissive VBG; and the second VBG overlaps with the third VBG in a see-through region of the waveguide display.
Bhargava teaches the waveguide display (figure 21), wherein the third VBG (EPE region 2160) includes a transmissive VBG (2160; paragraph [0341] teaches time one of the replicated light beams interacts with the EPE region 2160, a portion of its power is diffracted and out-coupled toward the user’s eye, as shown by the arrows in the EPE region 2160 of the eyepiece waveguide 2100 in FIG. 21A); and the second VBG (MPE region 2150; paragraph [0339] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Levola, to use the third VBG includes a transmissive VBG; and the second VBG overlaps with the third VBG in a see-through region of the waveguide display as  taught by Bhargava, for the purpose of achieving an expanded field of view which can be larger than the range of propagation angles that can be supported in guided propagation modes in the thickness direction of the waveguide (paragraph[0332]).	Regarding claim 17, Levola teaches the invention as set forth above but is silent regarding the second VBG includes a transmissive VBG; and the first VBG overlaps with the second VBG in a see-through region of the waveguide display.
Bhargava teaches the waveguide display (figure 21), wherein the second VBG (EPE region 2160) includes a transmissive VBG (2160; paragraph [0341] teaches time one of the replicated light beams interacts with the EPE region 2160, a portion of its power is diffracted and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Levola, to use the second VBG includes a transmissive VBG; and the first VBG overlaps with the second VBG in a see-through region of the waveguide display as  taught by Bhargava, for the purpose of achieving an expanded field of view which can be larger than the range of propagation angles that can be supported in guided propagation modes in the thickness direction of the waveguide (paragraph[0332]).

Claims 6, 8, 9, 12, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levola et al. US 20100321781 (hereinafter Levola) as applied to claims 1 and 15 above, and further in view of Brown et al. US 20180373115 (hereinafter Brown).
Regarding claim 6, Levola teaches the waveguide display (figures 1 and 2, virtual display device 200), wherein at least one of the first VBG (input grating 10), the second VBG (crossed grating 20), or the third VBG (output grating 30).
Levola is silent regarding the VBG includes a multiplexed VBG.Brown teaches the waveguide display (figures 2, 32, and 39), wherein the VBG includes
a multiplexed VBG (paragraph [0185] teaches FIG. 39 there is provide a passive single SBG layer DigiLens which waveguides and diffracts at least two colors using holographic multiplexing. Multiplexing is the ability to record multiple Bragg gratings in the same layer. Firstly it can be used to produce improved angular profiles by combining two gratings of similar prescription to extend the diffraction efficiency angular bandwidth and giving better luminance uniformity and color balance across the exit pupil and field of view. Secondly multiplexing may be used to encode two distinct diffraction prescriptions which may be design to project light into distinct field of regions or diffract light of two different wavelengths into a give field of view region. Multiplexing also offers the significant benefit of reducing the number of layers in the waveguiding structure.).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Levola, to use the VBG includes a multiplexed VBG as taught by Brown, for the purpose of giving better luminance uniformity and color balance across the exit pupil and field of view (paragraph [0185]).
	Regarding claim 8, Levola in view of Brown teaches the invention as set forth above and Brown further teaches the waveguide display (figures 2, 32, and 39), wherein at least one of the first VBG, the second VBG, or the third VBG (paragraph [0175] teaches DIGI-I gratings 306R, 306G, 360B and DIGI-O gratings 361R, 361G, 361B) includes VBGs in two or more 
	Regarding claim 9, Levola in view of Brown teaches the invention as set forth above and Brown further teaches the waveguide display (figures 2, 32, and 39), further comprising a polarization convertor (half wave film (HWF) 106; paragraphs [0137] and [0138]) between two holographic material layers of the two or more holographic material layers (paragraph [0139] teaches numerals (104, 105) is a multilayer SBG (Switchable Bragg Grating) waveguide and paragraph [0005] Brag gratings (also commonly termed holograms)).  The reason for combining is the same as above in claim 6.
	Regarding claim 12, Levola teaches the invention as set forth above but is silent regarding each of the second VBG and the third VBG is characterized by a respective thickness less than 100                         
                            μ
                        
                    m; and the waveguide display is characterized by an angular resolution less than 2 arcminutes.	Brown teaches the waveguide display (figures 10 and 11), wherein: each of the second VBG and the third VBG is characterized by a respective thickness less than 100                         
                            μ
                        
                    m (figure 11 and paragraph [0148] shows a thickness less than 100                         
                            μ
                        
                    m); and the waveguide display is characterized by an angular resolution less than 2 arcminutes (figures 10 and 11 and paragraph [0148]).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Levola, to use each of the second VBG and the third VBG is characterized by a respective thickness less than 100                         
                            μ
                        
                    m; and the waveguide display is characterized by an angular resolution less than 2 arcminutes as taught by Brown, for the purpose of having a high enough resolution to be sufficient for all and most demanding display application (paragraph [0143]).
	Regarding claim 16, Levola teaches the invention as set forth above but is silent regarding the first VBG is characterized by a thickness less than 100                         
                            μ
                        
                    m; and the waveguide display is characterized by an angular resolution less than 2 arcminutes.	Brown teaches the waveguide display (figures 10 and 11), wherein: the first VBG is characterized by a thickness less than 100                         
                            μ
                        
                    m (figure 11 and paragraph [0148] shows a thickness less than 100                         
                            μ
                        
                    m); and the waveguide display is characterized by an angular resolution less than 2 arcminutes (figures 10 and 11 and paragraph [0148]).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Levola, to use the first VBG is characterized by a thickness less than 100                         
                            μ
                        
                    m; and the waveguide display is characterized by an angular resolution less than 2 arcminutes as taught by Brown, for the purpose of having a high enough resolution to be sufficient for all and most demanding display application (paragraph [0143]).
	Regarding claim 18, Levola further teaches the waveguide display (figures 1 and 2, virtual display device 200), wherein at least one of the first VBG (20) or the second VBG (30)
	Levola is silent regarding VBGs in two or more holographic material layers.
Brown teaches the waveguide display wherein VBGs (figures 2, 32, and 39; paragraph [0175] teaches DIGI-I gratings 306R, 306G, 360B and DIGI-O gratings 361R, 361G, 361B) in two or more holographic material layers (paragraph [0175] teaches holographic lenses 364,365 in figure 32). 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Levola, to use VBGs in two or more 
	Regarding claim 20, Levola teaches the waveguide display (figures 1 and 2, virtual display device 200), wherein at least one of the first VBG (crossed grating 20) or the second VBG (output grating 30).
	Levola is silent regarding the VBG includes a multiplexed VBG.
	Brown teaches the waveguide display (figures 2, 32 and 39), wherein the VBG includes a multiplexed VBG (paragraph [0185] teaches FIG. 39 there is provide a passive single SBG layer DigiLens which waveguides and diffracts at least two colors using holographic multiplexing. Multiplexing is the ability to record multiple Bragg gratings in the same layer. Firstly it can be used to produce improved angular profiles by combining two gratings of similar prescription to extend the diffraction efficiency angular bandwidth and giving better luminance uniformity and color balance across the exit pupil and field of view. Secondly multiplexing may be used to encode two distinct diffraction prescriptions which may be design to project light into distinct field of regions or diffract light of two different wavelengths into a give field of view region. Multiplexing also offers the significant benefit of reducing the number of layers in the waveguiding structure.).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Levola, to use the VBG includes a multiplexed VBG as taught by Brown, for the purpose of giving better luminance uniformity and color balance across the exit pupil and field of view (paragraph [0185]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Levola et al. US 20100321781 (hereinafter Levola) in view of Brown et al. US 20180373115 (hereinafter Brown) as applied to claim 6 above, and further in view of Grey et al. US 20190004321 (hereinafter Grey).
	Regarding claim 7, Levola teaches the waveguide display (figures 1 and 2, virtual display device 200), wherein: the first VBG includes a first set of VBGs (input grating 10); the third VBG includes a second set of VBGs (output grating 30); and each VBG in the first set of VBGs (10) and a corresponding VBG in the second set of VBGs (30).	Levola in view of Brown is silent regarding each VBG in the first set of VBGs and a corresponding VBG in the second set of VBGs have a same grating vector in a plane perpendicular to a surface normal direction of the substrate and are configured to diffract the display light from a same field of view range and in a same wavelength range.
	Grey teaches the waveguide display (figure 2), wherein: the first VBG includes a first set of VBGs (first grating 4); the third VBG includes a second set of VBGs (third grating 8); and each VBG in the first set of VBGs (4) and a corresponding VBG in the second set of VBGs (8) have a same grating vector in a plane perpendicular to a surface normal direction of the substrate (figure 2 grating lines of the first incoupling and third outcoupling grating #4 and #8 are parallel and both couple perpendicular incident/outgoing light therefore the grating have the same grating vector and paragraph [0035] teaches each diffractive optical element preferably comprises grooves and a grating vector in the plane of the grooves. The grating vector may be defined with a direction that is normal to the grooves and a magnitude which is inversely related to the pitch of the grooves. The input and output diffractive optical elements respectively may have grating vectors with a substantially equal magnitude) and are configured to diffract the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Levola in view of Brown, to use each VBG in the first set of VBGs and a corresponding VBG in the second set of VBGs have a same grating vector in a plane perpendicular to a surface normal direction of the substrate and are configured to diffract the display light from a same field of view range and in a same wavelength range as taught by Grey, for the purpose of facilitating the use of the device in a color augmented reality display (paragraph [0037]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Levola et al. US 20100321781 (hereinafter Levola) as applied to claim 1 above, and further in view of Haddick et al. US 20190041642 (hereinafter Haddick).
Regarding claim 10, Levola teaches the invention as set forth above but is silent regarding an anti-reflection layer configured to reduce reflection of ambient light into the substrate.
	Haddick teaches the waveguide display (figure 140), further comprising an anti-reflection layer configured to reduce reflection of ambient light into the substrate (14010; paragraph [0638] teaches surface may include a coating and it may only be applied outside of the field of view.  This arrangement can be useful in preventing environmental stray light from reflecting .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Levola et al. US 20100321781 (hereinafter Levola) as applied to claim 1 above, and further in view of Woods US 20200103650.
	Regarding claim 11, Levola teaches the invention as set forth above but is silent regarding an angular-selective transmissive layer configured to reflect, diffract, or absorb ambient light incident on the angular-selective transmissive layer with an incidence angle greater than a threshold value.
	Woods teaches the waveguide display (figure 1a and 1b), further comprising an angular-selective transmissive layer (stray light rejection layer 12) configured to reflect, diffract, or absorb ambient light incident on the angular-selective transmissive layer with an incidence angle greater than a threshold value (reducing stray light; paragraph [0035] teaches a stray light rejection layer 12 is positioned on the outside surface of the waveguide 4.  The stray light rejection layer 12 comprises a transparent base material 14 and a plurality of slats 16.  The plurality of slats 16, or louvers, is arranged in the stray light rejection layer 12 at a plurality of angles.  In one arrangement the plurality of slats 16 is made of an opaque light-blocking 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Levola, to use an angular-selective transmissive layer configured to reflect, diffract, or absorb ambient light incident on the angular-selective transmissive layer with an incidence angle greater than a threshold value as taught by Woods, for the purpose of providing stray light from overhead or below a user's line of sight may be blocked (paragraph [0038]). 
	
Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Levola et al. US 20100321781 (hereinafter Levola) as applied to claims 1 and 15 above, and further in view of Schultz et al. US 20190011708 (hereinafter Schultz).
	Regarding claim 13, Levola teaches the waveguide display (figures 1 and 2, virtual display device 200), comprising a second VBG (20).
	Levola is silent regarding the first region of the second VBG and a second region of the two or more regions of the second VBG have a same grating vector in a plane perpendicular to a surface normal direction of the substrate.	Schultz teaches the waveguide display (figure 3), wherein the first region of the second VBG (area of grating closer to 110 in the middle area of substrate) and a second region of the two or more regions of the second VBG (the other area of grating further from 110 divide into two regions in the middle area of substrate) have a same grating vector in a plane perpendicular to a surface normal direction of the substrate (shown in figure 3 the grating vector on all region 
Regarding claim 22, Levola teaches the waveguide display (figures 1 and 2, virtual display device 200), comprising a first VBG (20).
Levola is silent regarding the first region of the first VBG and a second region of the two or more regions of the first VBG have a same grating vector in a plane perpendicular to a surface normal direction of the substrate.
Schultz teaches the waveguide display (figure 3), wherein the first region of the first VBG (area of grating closer to 110 in the middle area of substrate) and a second region of the two or more regions of the first VBG (the other area of grating further from 110 divide into two regions in the middle area of substrate) have a same grating vector in a plane perpendicular to a surface normal direction of the substrate (shown in figure 3 the grating vector on all region of 120 have the same grating vector in a plane perpendicular to a surface normal direction of the substrate (substrate containing the 120 in figure 3)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Levola, to use the first region of the first VBG and a second region of the two or more regions of the first VBG have a same grating .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872